United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2576
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Missouri.
                                       *
Stephen Lamar Hempstead,               *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: December 15, 2003

                                 Filed: December 17, 2003
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Stephen Hempstead appeals the sentence the District Court1 imposed after he
pleaded guilty to possessing five grams or more of a substance containing cocaine
base with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) (2000).
Hempstead’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the District Court should not have
classified Hempstead as a career offender under U.S.S.G. § 4B1.1 because the

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
relevant two prior felony convictions were for related drug offenses. We conclude
that the District Court properly applied career-offender status to Hempstead because
it is undisputed that the prior drug offenses were separated by an intervening arrest.
See U.S.S.G. § 4B1.2(c)(2) (“two prior felony convictions” means, in part, sentences
for at least two qualifying convictions are counted separately in computing criminal
history), § 4A1.2(a)(2) (prior sentences imposed in unrelated cases are counted
separately) & cmt. (n.3) (“Prior sentences are not considered related if they were for
offenses that were separated by an intervening arrest (i.e., the defendant is arrested
for the first offense prior to committing the second offense).”).

      Upon our independent review under Penson v. Ohio, 488 U.S. 75, 80 (1988),
we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw,
and we affirm.
                      ______________________________




                                         -2-